DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dogin et al., US PG Pub 2014/0172634 A1 (hereafter “Dogin”), previously cited, in view of Jivan et al., US PG Pub 2016/0247148 A1 (hereafter “Jivan”), cited as pertinent to applicant’s disclosure and made of record in previous office action.

Regarding claim 1, Dogin teaches a system comprising: one or more hardware processors; and a memory storing instructions that configure the one or more hardware processors to perform operations comprising: 
detecting an edit to a shopping cart user interface, the shopping cart user interface displaying a plurality of items in different currency formats, the edit being received from a client device and pertaining to a first item of the plurality of items with a first currency value that is in a first currency format and a 
causing the first update to the shopping cart user interface, the first update displaying updated first and second currency values (¶0073).

Dogin does not explicitly teach based on detecting the edit, delaying a first update to the shopping cart user interface in response to a completion of a second update of at least one of the first currency value or the second currency value. Jivan teaches a multi-currency cart and checkout including the known technique based on detecting the edit, delaying a first update to the shopping cart user interface in response to a completion of a second update of at least one of the first currency value or the second currency value (¶¶0014, 0035, 0049-0052, and 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dogin, to include delaying the first update in response to completion of a second update as taught by Jivan, in order to “perform a checkout process with items of different currency in a seamless operation,” as suggested by Jivan. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jivan, the results of the combination were predictable.

Regarding claim 2, Dogin in view of Jivan teaches the system of claim 1, wherein the causing of the first update to the shopping cart user interface is in response to a last update of an item from the plurality of items displayed in the shopping cart user interface (Dogin ¶¶0055 and 0073).

Regarding claim 3, Dogin in view of Jivan teaches the system of claim 1, wherein the operations further comprise: based on detecting the edit, updating complex parameters relating to any of the plurality of items, wherein the causing of the first update is in response to completion of the updating of the complex parameters (Dogin ¶¶0060, 0067, 0073, and 0085).

Regarding claim 4, Dogin in view of Jivan teaches the system of claim 3, wherein the complex parameters are subject to change based on a context of a transaction including the plurality of items displayed in the shopping cart user interface, wherein the context indicates whether the transaction is a possible transaction or an actual transaction (Dogin ¶¶0059, 0072-0073, and 0078).

Regarding claim 5, Dogin in view of Jivan teaches the system of claim 4, wherein the complex parameters include one or more of currency formats of each of the plurality of items, a level of discount that applies to each of the plurality of items, or a sales tax that applies to each of the plurality of items (Dogin ¶¶0060 and 0085).

Regarding claim 6, Dogin in view of Jivan teaches the system of claim 3, wherein the operations further comprise: iteratively evaluating a plurality of complex parameters associated with the plurality of items, each iterative evaluation of a complex parameter comprising iteratively evaluating each of the plurality of items with respect to the complex parameter, wherein the causing of the first update is in response to the iterative evaluation of the plurality of complex parameters (Dogin ¶¶0060, 0067, 0073, and 0085).

Regarding claim 7, Dogin in view of Jivan teaches the system of claim 6, wherein the operations further comprise: suppressing updates to the shopping cart user interface while iteratively evaluating the plurality of complex parameters (Dogin ¶¶0060, 0067, 0073, and 0085).

Regarding claim 8, Dogin in view of Jivan teaches the system of claim 7, wherein the causing of the first update to the shopping cart user interface is in response to receiving an input from the shopping cart user interface that indicates a procession to check-out (Dogin ¶¶0034-0035).

Regarding claims 9-20, all of the limitations in claims 9-20 are closely parallel to the limitations of system claims 1-8, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references. As shown above Jivan teaches the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowman et al., US Patent 7,747,475 B1, teaches intelligent and firm currency conversion.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625